Citation Nr: 1502638	
Decision Date: 01/20/15    Archive Date: 01/27/15

DOCKET NO.  12-30 027	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for residuals of a traumatic brain injury.

2.  Entitlement to service connection for a right ankle disability.

3.  Entitlement to service connection for a back disability.

4.  Entitlement to service connection for a right hand disability.

5.  Entitlement to service connection for a gastrointestinal disability.

6.  Entitlement to service connection for a right knee disability.

7.  Entitlement to service connection for tinnitus.

8.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD).



REPRESENTATION

Veteran represented by:	Colorado Division of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Veteran and Spouse


ATTORNEY FOR THE BOARD

Jennifer R. White, Counsel


INTRODUCTION

The Veteran served on active duty from November 1991 to May 1992, February 1993 to August 1994, November 2003 to April 2005 with additional Army National Guard service indicated in the claims file.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

In July 2014, the Veteran testified at a Board hearing by videoconference technology before the undersigned Veterans Law Judge.  A transcript of that proceeding is of record.

The issues of entitlement to service connection for residuals of a traumatic brain injury, a right ankle disability, a back disability, a right hand disability, a gastrointestinal disability, a right knee disability as well as entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD) are 
addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The evidence indicates that the Veteran's current tinnitus is related to active service.


CONCLUSION OF LAW

Tinnitus was incurred in active service.  38 U.S.C.A. §§ 1110, 1131, 1154(b) (West 2014); 38 C.F.R. §§ 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

Initially, the Board notes that the Veteran has been provided all required notice and that the evidence currently of record is sufficient to substantiate his claim for service connection for tinnitus.  Therefore, no further development with respect to the matter decided herein is required under 38 U.S.C.A. §§ 5103, 5103A (West 2014) or 38 C.F.R. § 3.159 (2014).

Applicable Laws and Regulations

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection also may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

More generally speaking, service connection requires that there be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in- service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in- service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  The absence of any one element will result in the denial of service connection.  Coburn v. Nicholson, 19 Vet. App. 427, 431 (2006).

Additionally, a presumption is afforded a veteran if he or she is shown to have engaged in combat with the enemy in active service.  38 U.S.C.A. § 1154(b) (2014). If combat is shown, VA shall grant service connection for any disease or injury alleged to have been incurred in or aggravated by service as long as there is satisfactory lay or other evidence of service incurrence or aggravation and the injury or disease is consistent with the circumstances, conditions, or hardships of service. Id.  Service-connection of such injury or disease may be rebutted by clear and convincing evidence to the contrary.  Id.  The Federal Circuit has held that, while § 1154(b) does not create a statutory presumption that a combat veteran's alleged disease or injury is service-connected, it does considerably lighten the burden on the veteran who seeks benefits for an allegedly service-connected disease or injury and who alleges that the disease or injury was incurred in, or aggravated by, combat service.  Collette v. Brown, 82 F.3d 389, 392 (1996) (citations omitted).

The Veteran claims service connection for tinnitus.  Specifically, he claims that his tinnitus is a result of exposure to loud noises during active service.

The Veteran's service treatment records indicate that an audiogram dated May 1994 indicates that he was routinely exposed to hazardous noise.  

The Veteran has reported a continuity of symptomatology, and there is no reason currently to find him not credible in this case.  He is inherently competent to describe the onset of his tinnitus.  Additionally, the Board notes that the Veteran received a Combat Infantryman Badge during his deployment to Iraq from March 2004 to February 2005.  The Veteran also testified to being in combat situations while deployed to Iraq.  He also testified that his tinnitus began when a rocket propelled grenade hit a wall behind where he was standing.

Based on the above, the evidence of record demonstrates that the Veteran engaged in combat with the enemy and his tinnitus began during such service with continuous symptoms since that time.  For these reasons, an allowance is in order here.  In so finding, the Board acknowledges the July 2011 VA examiner's opinion in which it was concluded that the current tinnitus was not causally related to active service.  

While the conclusions of a physician are medical conclusions that the Board cannot ignore or disregard, see Willis v. Derwinski, 1 Vet. App. 66 (1991), the Board is free to assess medical evidence and is not compelled to accept a physician's opinion.  See Wilson v. Derwinski, 2 Vet. App. 614 (1992).  Here, the July 2011 VA examiner did not account for the Veteran's reported continuity of symptoms and offered no rationale for her opinion whatsoever.  

The Board finds that the preponderance of the evidence indicates that the Veteran's tinnitus was incurred during active combat with the enemy and service connection for service connection for tinnitus is warranted.


ORDER

Service connection for tinnitus is allowed.


REMAND

For veterans with service in the Southwest Asia Theater of operations during the Persian Gulf War, service connection may be established for a qualifying chronic disability that became manifest during active military, naval or air service in the Southwest Asia Theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2016. 38 U.S.C.A. § 1117; 
38 C.F.R. § 3.317(a)(1); 76 Fed. Reg. 81,834 -01 (Dec. 29, 2011) (to be codified at 38 C.F.R. § 3.317(a)(1)). 

For purposes of 38 C.F.R. § 3.317, there are three types of qualifying chronic disabilities: (1) an undiagnosed illness; (2) a medically unexplained chronic multi- symptom illness; and (3) a diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C. 1117(d) warrants a presumption of service-connection. 

Previously, VA regulations listed three disabilities as medically unexplained chronic multisystem illnesses.  VA has amended its regulations to clarify that these are only examples and that a broader array of unspecified conditions could be medically unexplained chronic multisystem illnesses.  75 Fed. Reg. 61,995 (Oct. 7, 2010).  It is not clear whether any of these could be considered medically unexplained chronic multisystem illnesses (except that VA regulations appear to preclude service connection for gastroesopageal reflux disease (GERD) on this basis).  See 76 Fed. Reg. 41,690 -01 (Jul. 15, 2011) (comments to amendment to be codified at 38 C.F.R. § 3,317(a)(2)(i)(B)(3) ).

 A "medically unexplained chronic multi symptom illness" means a diagnosed illness without conclusive pathophysiology or etiology that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Chronic multisymptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.  38 C.F.R. § 3.317(a)(2)(ii). 

Presumptive service connection has been established for functional gastrointestinal disorders.  Functional gastrointestinal disorders are a group of conditions characterized by chronic or recurrent symptoms that are unexplained by any structural, endoscopic, laboratory, or other objective signs of injury or disease and may be related to any part of the gastrointestinal tract.  Specific functional gastrointestinal disorders include, but are not limited to, irritable bowel syndrome, functional dyspepsia, functional vomiting, functional constipation, functional bloating, functional abdominal pain syndrome, and functional dysphagia.  These disorders are commonly characterized by symptoms including abdominal pain, substernal burning or pain, nausea, vomiting, altered bowel habits (including diarrhea, constipation), indigestion, bloating, postprandial fullness, and painful or difficulty swallowing.  Diagnosis of specific functional gastrointestinal disorders is made in accordance with established medical principles, which generally require symptom onset at least 6 months prior to diagnosis and the presence of symptoms sufficient to diagnose the specific disorder at least 3 months prior to diagnosis.  Note to 38 C.F.R. 3.317(a)(2)(i)(B)(3) .

Inasmuch as the Veteran's service records show that he served in Iraq from March 2004 to February 2005, he is a Persian Gulf War Veteran within the meaning of the applicable statute and regulation.  The Veteran additionally indicated that his stomach problems began while he was serving in Iraq and continue to the present time.  Thus, the Veteran should be afforded a VA examination to determine the etiology of any gastrointestinal disability.

The Board notes that the Veteran has received treatment for his PTSD from the Boulder Vet Center.  The RO requested such records in July 2013 with no apparent response contained in the claims file.  On remand, such records should be requested.

The Veteran contends that he had two incidents of TBI while in Iraq during 2004-05 when a rocket propelled grenade hit a wall near him and when he was near a truck that detonated.  A December 2011 VA treatment record, a TBI consult, indicates that the Veteran's symptoms result from his mental health condition.  However, the provider did not have the Veteran's claims file available.  The Board finds that the Veteran's contentions concerning his events in service are consistent with his combat service.  Thus, the Veteran should be afforded a VA examination to determine if he has any current residuals from the in-service events.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006), citing 38 U.S.C.A. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).

The Veteran additionally indicated during his hearing testimony that his right ankle disability was incurred at the National Training Center (NTC); his back disability was incurred with a crushed vertebrae at the Yakima Training Center; his right hand was injured at Fort Belvoir; and his right knee was injured at Fort Sill.  The service treatment records currently in the claims file indicate treatment for a left ankle and a left knee; but not on the right side.   The Veteran's induction examination in January 1993 indicates that he had severe gastroenteritis in 1986 that had not recurred.  

The Board notes that there is only one record from the Veteran's most recent period of active service, a post-deployment medical assessment.  It is unclear whether all of the service treatment records from his period of service in the Reserve are part of the claims file. The agency of original jurisdiction (AOJ) should contact the Veterans Army Reserve Unit or other appropriate records repository to determine whether any of the Veteran's service records from his periods of service with the Army Reserve were available.  Additionally, the Board notes that personnel records for the Veteran should be obtained to provide a fuller picture of the conditions of the Veteran's active service.  

If these records reveal any complaints of or treatment for the claimed disabilities, the RO should consider obtaining a medical examination for the Veteran.

The Veteran additionally indicated during his hearing that there are outstanding records to be retrieved from the Cheyenne Mountain Re-entry Center (CMRC), specifically indicating treatment for PTSD and residuals of in-service TBIs.  

Ongoing medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA treatment records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file any pertinent records adequately identified (and authorized) by the Veteran, including any ongoing VA medical treatment records and records from the CMRC.

2.  Contact the appropriate records depository(ies) necessary to obtain complete copies of the Veteran's service treatment records and service personnel records.  If these records do not exist or cannot be obtained, the Veteran should be notified pursuant to 38 C.F.R. § 3.159(e) (2014).  Attempts to retrieve these records must continue until such records are obtained, or until such time that a conclusion can be made that the records do not exist, or that further attempts to obtain them from these two sources would be futile.  Thereafter, a formal written unavailability memorandum must be added to the claims files, and the Veteran must be so notified, and provided with an opportunity to respond.
 
3.  Ask a VA examiner to review the claims folder or, if deemed necessary, schedule the Veteran for VA examinations, to determine whether the diagnoses attributable to his claimed disabilities constitute a medically unexplained chronic multisystem illness, a functional gastrointestinal disorder, or it are otherwise related to service.  All indicated tests and studies should be conducted. 

The claims folder, including this remand, must be sent to the examiners for review; consideration of such should be reflected in the completed examination report or in an addendum. 

The examiners should opine as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's symptomatology constitutes:

 (1) a medically unexplained chronic multisystem illness (i.e. a cluster of signs or symptoms; a diagnosed illness without conclusive pathophysiology or etiology, that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities).  If so, the examiner should also describe the manifestations of the illness and its severity).

 (2) a functional gastrointestinal disorder or;

 (3) a disease or disability that otherwise had its onset in service or is related to a disease or injury in service.

The examiner should provide reasons for each opinion. 

If an examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.  The absence of evidence of treatment for the claimed conditions in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.

The examiner is advised that the Veteran is competent to report his symptoms and history; and such reports, including those of a history of disabilities in the years since his discharge from service, must be specifically acknowledged and considered in formulating any opinions. 

If an examiner rejects the Veteran's reports, the examiner should provide a reason for doing so.

4.  The Veteran should be scheduled for an appropriate VA examination, by a physician, for an opinion as to the current of any residuals of in-service TBI. The claims folder must be made available to the examiner in conjunction with the examination.  All indicated studies testing should be conducted.

All pertinent pathology which is found on examination should be noted in the report of the evaluation.  To the extent possible, the examiner should elicit a complete history from the Veteran and specifically identify if there are any neurological manifestations directly attributable to in-service brain trauma.  

All opinions must be accompanied by a thorough rationale.

5.  If any benefit on appeal remains denied, the AOJ should issue a supplemental statement of the case. Thereafter, the case should be returned to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 



appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


